—Appeal by the defendant, as limited by his brief, from an amended sentence of the County Court, Orange County (Paño Z. Patsalos, J.), imposed June 16, 1999, the amended sentence being an inde*403terminate term of lx!% to 15 years imprisonment upon his conviction of attempted robbery in the second degree, on the grounds that the amended sentence is both illegal and excessive.
Ordered that the amended sentence is modified, on the law, by reducing the sentence imposed upon the conviction of attempted robbery in the second degree from an indeterminate term of lx!z to 15 years imprisonment to an indeterminate term of 3V2 to 7 years imprisonment.
As the People correctly concede, the amended sentence imposed by the sentencing court upon the conviction of attempted robbery in the second degree was illegal (see, Penal Law § 70.00 [2] [d]; see also, Penal Law former § 70.02 [4]). However, the sentencing court clearly intended to impose upon the defendant the maximum sentence. Accordingly, the amended sentence is modified to reflect the intention of the sentencing court (see, People v McNeil, 267 AD2d 478). Mangano, P. J., Ritter, Sullivan, Goldstein and Schmidt, JJ., concur.